DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the prior office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to recite functional language for transporting optical power and each channel configured to monitor breakage. Again, it is noted that such functional language must be supported by sufficient structure unless Applicant intends on having the Examiner incorporate structure from the Specification into the claims. 
Furthermore, newly added claim 19 and subsequent dependent claims appear to be correlated to Figure 1. Original claims 1-18 appear to recite structure that lacks portion 41 in Figure 1. As such, it appears a Double Patenting issue presents itself and is detailed below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/272,179. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘179 claims the same structure and method for monitoring channels and is broader. Therefore, this application would read upon the claims of the current application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,883,054 to Fuller et al.
Fuller discloses in the abstract and figures 1-4, an optical fiber cable comprising: 
An optical power fiber and being configured to transport optical power (first line; abstract); and 
A separate safety monitoring channel comprising at least two separate channels comprising: 
A first channel (22) of the at least two separate channels comprising an electrical cable configured to electrically monitor breakage of the optical power fiber and
A second channel (54) of the at least two separate channels comprising a control optical fiber configured to optically monitor breakage of the optical power fiber, 
Wherein the electrical cable, the control optical fiber and the optical power fiber are positioned within a cladding (20).
As to claim 2, the structure is disclosed in Fuller at least by inherency. An electrical channel would transmit electrical signals and an optical channel would transmit optical signals. 
As to claim 3, the electrical and optical cables are separate and in the vicinity of one another.
As to claim 6, this claim recites a function (electrical channel drives a source of the control fiber). No additional structure is recited. Fuller discloses an electrical channel that drives a control circuit (38). 
As to claim 7, a source is disclosed (“radiant energy”). 
As to claim 8, the absorption is within a wavelength range to detect a breakage (abstract). 
Claims 12-15 are method claims that relate to the use of the above structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Islam (cited in prior office action).
Fuller discloses the invention as claimed except for the interconnection of the cable with connectors or sockets. It is noted that it is generally accepted in the art that optical fiber cables are terminated with a connector for proper function. 
Islam discloses a common cable with optical and electrical conductors (figure 8) within a cladding that are terminated with connectors (figure 15). 
As to claim 17, a disconnected device would be interrupted.
It would have been obvious to one having ordinary skill in the art to select a known cable termination means such as taught by Islam in the invention of Fuller.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller.
Fuller discloses the invention as claimed (see above for claims 1-18), but fails to explicitly disclose a redundant, second control fiber and monitoring channel. It is generally 
Further, claim 21 recites functional language with regard to interruption without additional structure. 
It would have been obvious to one having ordinary skill in the art to duplicate essential working parts and add another channel for redundancy since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper v. Bemis, 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
US 2011/0013905 (connector; figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883